DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
Claims 17-30 are pending in the application.  Claims 1-16 have been cancelled.

Answers to Applicants' Arguments
Applicants' arguments in the response filed 8 June 2021, regarding the 35 U.S.C. §103 rejections made of record, have been fully considered and are deemed persuasive.  The rejections have been withdrawn in view of applicants' arguments and amendments to the claims.

Allowable Subject Matter
Claim17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
With Regards to the references of record relied upon in the 35 U.S.C. §103 rejections in the Office Action mailed 15 March 2021.
With regards to the closest prior art of record Freeman (US 2001/0044010 A1):  The indicated prior art, while providing for --a laminated glass--; does not provide any disclosure or teachings for a person to have made --the first sheet glass, which is a wedge-shaped glass, that has a principal surface with a maximum height Rz of at most 0.3 µm in accordance with JIS B 0601-2001 in a roughness curve having a reference length of 25 mm--.  (In the instant case, the allowable subject matter pertains to "a wedge-shaped glass sheet having a principal surface with a maximum height Rz of at most 0.3 µm in accordance with JIS B 0601-2001 in a roughness curve having a reference length of 25 mm".)  It is these teachings that makes the claim allowable over the prior art of record.  Furthermore, no combination of Freeman with any other prior art of record would have provided sufficient motivation for a person having ordinary skill in the art at the time of the invention to have modified Freeman in such a way as to meet the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD M FLORES JR whose telephone number is (571)270-1466.  The examiner can normally be reached on 7:30 to 17:00 M-F; Alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on (571)270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        



/D.M.F./
Donald M. Flores, Jr.Examiner, Art Unit 1781